[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 08-15775                ELEVENTH CIRCUIT
                                                            APRIL 8, 2009
                        Non-Argument Calendar
                      ________________________           THOMAS K. KAHN
                                                              CLERK

                D. C. Docket No. 99-00088-CR-J-20-HTS

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

EUGENE DONZEL CARTER,
a.k.a. 7-up,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (April 8, 2009)

Before BLACK, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
      James H. Burke, Jr., appointed counsel for Eugene Donzel Carter in this

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Carter’s sentence is AFFIRMED.




                                         2